Citation Nr: 0303654	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-17 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation greater than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Karen Fotiou, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1943 
to July 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for PTSD and awarded a 30 percent 
evaluation for this disability, effective from July 1998.  

Following notification of the March 1999 decision, the 
veteran perfected a timely appeal with respect to the initial 
rating assigned to his service-connected PTSD.  In December 
2000, the Board remanded the veteran's increased rating claim 
to the RO for further evidentiary development.  By a May 2001 
rating action, the RO awarded a 50 percent disability rating 
for the veteran's service-connected PTSD, effective from July 
1998.  

Subsequently, in September 2001, the Board remanded the 
veteran's PTSD rating claim to the RO for due process 
requirements, and, in particular, to accord the veteran a 
personal hearing which he had requested.  In January 2002, 
the veteran presented testimony at the RO before the 
undersigned Member of the Board.  

Additionally, in May 2002, the Board determined that 
additional development on the issue of entitlement to an 
initial disability evaluation greater than 50 percent for 
PTSD was necessary.  As such, the Board undertook evidentiary 
development with regard to this claim.  After completion of 
the additional development, the Board provided the veteran 
and his attorney notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and allowing the veteran and his attorney opportunity 
to respond, the Board is now prepared to render a final 
adjudication of the veteran's increased rating claim.  

In a statement received at the RO in June 2001, the veteran, 
through his attorney, raised the issue of entitlement to 
service connection for hypertension secondary to the 
service-connected PTSD.  This claim, which is not 
inextricably intertwined with the current appeal, has not 
been adjudicated by the RO and is, therefore, referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected PTSD is manifested by complaints of 
increased nervousness, impatience, restlessness, nightmares, 
explosiveness, anger, frustration, social isolation, 
short-term memory impairment, inability to complete projects, 
and depression.  Objective evaluation findings include slight 
anxiety, some pressure in speech, some difficulty in 
remembering names, and a slight decline in long-term memory 
but also appropriate grooming, pleasantness, cooperation, 
alertness, coherence, orientation (to time, place, and 
person), fluent speech, relevant content, no perceptual 
disturbance or formal thought disorder, an appropriate 
affect, a good ability to remember dates and events, intact 
cognitive functions, good judgment, the ability to share 
things with his wife, and no suicidal ideation.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation, and no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the July 1999 statement of the case, a 
March 2001 letter, a May 2001 supplemental statement of the 
case, and a May 2001 letter, the RO informed the veteran and 
his attorney of the provisions of the VCAA, the criteria used 
to adjudicate his rating claim, the type of evidence needed 
to substantiate this issue, as well as the specific type of 
information necessary from him.  

Also, in November 2002, the Board informed the veteran and 
his attorney of the additional evidence obtained since the 
May 2001 supplemental statement of the case.  The Board 
provided the veteran and his attorney with copies of the 
records for their review.  In addition, the Board notified 
them that they had 60 days to respond.  A complete and 
thorough review of the claims folder indicates that neither 
the veteran nor his attorney responded.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  During the 
current appeal, the veteran has been accorded several 
pertinent VA examinations.  The reports of these evaluations 
have been obtained and associated with the veteran's claims 
folder.  Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability.  The 
separation examination, which was conducted in June 1947, 
demonstrated that the veteran's psychiatric system was 
stable.  

Service personnel records indicate that the veteran served in 
combat during his active military duty.  Specifically, 
according to these reports, the veteran served aboard the 
U.S.S. ARCTURUS as part of the amphibious landing operations 
in August 1944 to include the initial assaults (by allied 
forces) to establish a beachhead on the southern coast of 
France against the German-occupied territory; as part of the 
initial invasion of Okinawa Jima in April 1945 (which 
involved being under direct enemy aircraft attack when the 
vessel participated in the destruction of two enemy planes); 
when the vessel landed U.S. Marines and equipment on the 
Japanese-occupied territory (during the initial occupation) 
of the Taku-Tientsin area of China between September and 
October 1945; and when the vessel landed U.S. Army troops and 
equipment on the Japanese-occupied territory (during the 
initial occupation) of the Jinsen-Keijo area of Korea in 
September 1945.  

In December 1998, the veteran underwent a VA PTSD 
examination, at which time he denied having a history of 
inpatient or outpatient psychiatric treatment or having ever 
been prescribed psychotropic medication by a primary-care 
physician.  The veteran also explained that, during his 
active military duty, he participated in the invasion of 
southern France and Okinawa, the occupation of Korea, and the 
evacuation of China.  The veteran noted that his in-service 
duties included serving aboard an old Merchant Marine ship, 
carrying supplies and materials to and from the beach during 
evacuations, and working on the ship's engines.  Specific 
traumatic events for the veteran included his witnessing of 
the mutilation of a man's body by a ship's propeller during 
the invasion of southern France as well as his witnessing of 
explosions and fires resulting in a great amount of smoke and 
steam during the invasion of Okinawa.  

According to the veteran, he had been able to work but was 
not able to achieve as much success (e.g., promotions) as he 
might have as a result of his nightmares (which deprived him 
of sleep), his devotion to keeping control of his emotions, 
and his intrusive thoughts (which affected his ability to 
focus on his job).  The veteran also stated that, since 
moving to Florida, he has not worked at a job in which he was 
paid.  He described participating in some volunteer work with 
local churches.  

The veteran described the following PTSD 
symptoms:  nightmares, heightened anxiety, intrusive 
thoughts, easily angered, avoidance of all reminders of war, 
maintaining distance between himself and others, moodiness, 
and no close intimate friends that he socializes with on a 
regular basis.  A mental status evaluation demonstrated that 
the veteran was soft-spoken, sincere, unassuming, neatly 
dressed, well-groomed, and alert and oriented (to person, 
place, time, and situation) and that he had some situational 
anxiety, mild depression, an appropriate smile, normal 
attention and concentration, good long- and short-term 
memory, the ability to think abstractly and to accomplish 
simple mental calculations, a fund of knowledge which was 
consistent with his education, good insight and judgment, no 
suicidal or homicidal ideation or intent, no auditory or 
visual hallucinations, and no evidence of any thought 
disorder.  

The examiner provided a diagnostic impression of PTSD and 
assigned a global assessment of functioning (GAF) score of 60 
to this disability.  In addition, the examiner explained that 
the GAF score reflected moderate symptoms which adversely 
affected the veteran's ability to advance his career or his 
ability and his desire to form close intimate relationships.  
The examiner found the veteran to be competent to manage his 
own financial affairs.  

Based on this service, and post-service, evidence, the RO, by 
a March 1999 rating action, granted service connection for 
PTSD.  Further, the RO awarded a compensable evaluation of 
30 percent for this disability, effective from July 1998.  
Following notification of this award, the veteran perfected a 
timely appeal with respect to the initial rating assigned to 
his PTSD.  

During the current appeal, and specifically in February 2000, 
the RO received a statement from the veteran's wife.  In this 
document, the veteran's wife noted that, during her 34-year 
marriage to the veteran, she had witnessed the veteran 
experiencing sleeplessness, nightmares, crying spells, 
trembling, moodiness, and forgetfulness.  

In a January 2001 statement, the veteran's attorney noted 
that the veteran had not received treatment for his PTSD.  
The attorney also explained that, therefore, no medical 
records of relevant VA or private treatment of the veteran 
for his PTSD existed.  

In April 2001, the veteran underwent a second VA PTSD 
examination by the same examiner who had conducted the first 
evaluation in December 1998.  According to the report of the 
April 2001 examination, the veteran described an increase in 
his emotional difficulties, including more nervousness, 
impatience, restlessness, anger and explosiveness, 
nightmares, and of an inability to complete projects begun.  
He also reported that he has no close friends and that he no 
longer does volunteer work.  

A mental status evaluation demonstrated that the veteran was 
well-groomed, appropriately dressed, depressed, anxious, 
unhappy, emotional, alert and oriented (to person, place, 
time, and situation), and aware of current news events and 
that he had moderate impairment in attention and 
concentration, normal short-term and long-term memory (for 
his age), abstract thinking, the ability to give a popular 
interpretation of a proverb, a good fund of knowledge (which 
the examiner explained suggested at least average 
intellectual functioning), the ability to complete simple 
mental calculations correctly, no visual or auditory 
hallucinations, no thought disorder, no suicidal or homicidal 
ideation or intent, fair insight into his problems, and good 
social judgment.  

The examiner provided a diagnostic impression of PTSD and a 
GAF score of 55.  Additionally, the examiner explained that 
the GAF score of 55 represented moderate symptoms the 
veteran's PTSD which have affected "his psychological 
well-being and more severely, his social functioning."  The 
examiner noted the veteran's increased difficulty getting 
along with other people, controlling his anger, maintaining 
his attention span, and concentrating and recommended that 
the veteran seek psychiatric treatment.  Also, the examiner 
again found the veteran to be competent to manage his 
financial affairs.  

In May 2001, the RO considered this additional evidence.  The 
RO determined that the evidence supported an award of a 
50 percent disability rating for the veteran's 
service-connected PTSD, effective from July 1998.  

Thereafter, in January 2002, the veteran testified that his 
PTSD symptoms have increased in severity.  Hearing transcript 
(T.) at 7.  According to the veteran's testimony, he 
experiences increased nightmares, explosiveness, social 
isolation, short-term memory impairment, and depression.  
T. at 7-12.  The veteran also testified that he is receiving 
treatment for his PTSD at the local VA medical facility.  
T. at 4-5.  

In particular, a report of a June 2002 VA outpatient 
treatment session indicates that the veteran has had 
life-long problems with interpersonal relationships (causing 
him to be less successful at work than he would otherwise 
have been), easy irritability and anger, many manifestations 
of hyperarousal (including chronic insomnia, exaggerated 
startle responses, and hypervigilance), massive survivor 
guilt, frequent nightmares, and intrusive daytime memories 
(with content related to specific traumatic war events).  A 
mental status evaluation demonstrated that the veteran was 
intelligent, articulate, and cooperative and that he had 
several tearful episodes when describing in-service traumatic 
events, a mildly depressed mood, and no evidence of a 
psychosis, suicidal ideation, or cognitive impairment.  The 
examiner provided an impression of combat-related PTSD.  

In August 2002, the veteran described chronic sleep problems.  
The veteran's medication was changed to improve his mood, to 
decrease his anxiety, and to improve his sleep.  

At a September 2002 VA outpatient treatment session, the 
veteran reported having had, in the part month, repeated 
disturbing memories, thoughts, and images of his in-service 
traumatic events.  In addition, the veteran stated that, 
within the past month, he has also felt distant and 
"cut-off" from other people.  He denied being "super 
alert" or "on guard" within the past month.  

In October 2002, the veteran underwent a third VA PTSD 
examination by an examiner who had not previously examined 
him.  According to the report of this evaluation, the veteran 
complained of increased nervousness, impatience, 
restlessness, inability to complete projects, difficulty 
making friends or participating in social interactions, 
frustration and anger, and depression.  The veteran, who 
denied having a drinking problem or using tobacco, stated 
that "finds relief in his spiritual life when he gets too 
stressed."  

A mental status evaluation reflected that the veteran was 
appropriately-groomed, pleasant, cooperative, slightly 
anxious and uptight, alert, coherent, and oriented (to time, 
place, and person) and that he had some pressure in his 
speech (which the examiner felt was related to his anxiety), 
fluent speech, relevant content, no perceptual disturbance or 
formal thought disorder, an appropriate affect, some 
difficulty remembering names but good ability to remember 
dates and events, slight decline in long-term memory (which 
the examiner believed was partly-related to the veteran's age 
and medication), intact cognitive functions, good judgment, 
the ability to share things with his wife, and no suicidal 
ideation.  

The examiner diagnosed chronic PTSD which was moderate to 
severe in degree and assigned a GAF score of 50 (at the time 
of the evaluation and in the past).  The examiner explained 
that the veteran's general level of social functioning is 
"somewhat limited," that he has some mood changes, and that 
he is retired and unable to work anymore.  

The examiner also noted that the veteran's PTSD "somehow 
interferes with . . . [the veteran's] social life 
interactions as well as his job relationships, despite the 
fact that he was able to maintain a job for many years as an 
insurance agent and supported his family.  One senses that 
throughout the years he lived under rather stressful 
conditions, as manifested in his nightmarish dreams, 
agitations, flashbacks, intrusive thoughts, avoiding people, 
poor relationships, and sleep disturbances."  The examiner 
also stated that these symptoms are still present and, in 
some areas, may have worsened but that the veteran is finding 
some help with his current counseling and medication 
treatment.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  Because the veteran has appealed from an 
initial award, consideration will be given to whether an 
increased rating was warranted for any period of time during 
the pendency of his claim.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  According to this Diagnostic Code, a 
50 percent disability rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
50 percent evaluation indicates.  In particular, he has cited 
increased nervousness, impatience, restlessness, nightmares, 
explosiveness, anger, frustration, social isolation, 
short-term memory impairment, inability to complete projects, 
and depression.  See, e.g., T. at 7-12.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The evidence of record indicates that the veteran's 
service-connected PTSD is manifested by complaints of 
increased nervousness, impatience, restlessness, nightmares, 
explosiveness, anger, frustration, social isolation, 
short-term memory impairment, inability to complete projects, 
and depression.  Objective evaluation findings include slight 
anxiety, some pressure in speech, some difficulty in 
remembering names, and a slight decline in long-term memory 
but also appropriate grooming, pleasantness, cooperation, 
alertness, coherence, orientation (to time, place, and 
person), fluent speech, relevant content, no perceptual 
disturbance or formal thought disorder, an appropriate 
affect, a good ability to remember dates and events, intact 
cognitive functions, good judgment, the ability to share 
things with his wife, and no suicidal ideation.  

Upon recent examination, an examiner determined that the 
symptoms associated with the veteran's PTSD have resulted in 
moderate to severe impairment.  Specifically, the examiner 
assigned a GAF score of 50, which is representative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See, Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Based on these findings, the Board concludes that the 
criteria for a 70 percent disability rating for the veteran's 
service-connected PTSD have been met.  See, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002) (which stipulates that a 
70 percent disability rating requires evidence of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.)  

Significantly, however, a disability evaluation greater than 
70 percent is not warranted.  As the Board has discussed in 
this decision, the veteran's service-connected PTSD is 
manifested by appropriate grooming, pleasantness, 
cooperation, alertness, coherence, orientation (to time, 
place, and person), fluent speech, relevant content, no 
perceptual disturbance or formal thought disorder, an 
appropriate affect, a good ability to remember dates and 
events, intact cognitive functions, good judgment, the 
ability to share things with his wife, and no suicidal 
ideation.  

Such findings do not support a determination that the 
veteran's PTSD has resulted in gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Clearly, a total schedular rating for this 
disability is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A disability rating greater than the 70 percent 
awarded by this decision for the veteran's service-connected 
PTSD is not warranted.  See, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  The preponderance of the evidence is 
against such a claim.  In addition, the Board concludes, for 
the reasons set out above, that a disability rating greater 
than the 70 percent awarded by this decision for the 
veteran's service-connected PTSD is not warranted at any time 
during the current appeal.  See Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for 


extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that, although the RO has provided the 
veteran and his attorney with the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) with regard to the veteran's PTSD 
rating claim, the RO has not actually considered, and made a 
determination as to, whether the facts of this case meet the 
criteria for submission to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.  In this 
regard, the Board notes that a schedular rating greater than 
the 70 percent awarded by this decision is provided for the 
veteran's service-connected PTSD under Diagnostic Code 9411.  
Further, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's rating claim for his 
service-connected PTSD to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  




ORDER

A 70 percent disability evaluation for the service-connected 
PTSD is granted, subject to the provisions governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

